Davis, P. J.
The learned referee disposed of this case in the following brief opinion: “ When Lambert offered Corse 1,000 shares of the Minnesota stock at sixty, Corse replied that he would take 500 shares at fifty-five. Ho con- ■ tract was made until Cowdrey accepted this offer of Corse. This offer could be withdrawn at any time before acceptance by Cowdrey, and I am satisfied that it was so withdrawn by Corse before any acceptance by Cowdrey.
The letter of Lambert, of October 30, could not have the effect of making • any contract when all proceedings had been terminated by Corse.
This conclusion renders it unnecessary to discuss the other defenses urged in this case.'’
Upon the facts as found by the referee, this disposition was clearly correct, and the only question before us is whether there was sufficient evidence to justify his findings. A careful examination of the case satisfies us that the ■: findings and conclusions of the learned referee are abundantly sustained by the evidence.
The testimony it is true leaves the question as to the precise point of time at which the offer of the defendant’s testator to purchase the 500 shares of stock was withdrawn, somewhat in doubt, but a careful analysis of it shows that the withdrawal of the offer preceded its submission to and attempted acceptance by the plaintiff’s testator.
The judgment should be affirmed.
Daniels and Beady, JJ., concur.